Order, *396Supreme Court, New York County (Louis B. York, J.), entered December 13, 2005, which dismissed this CPLR article 78 proceeding as time-barred, unanimously affirmed, without costs.
This probationary principal failed to commence this proceeding within four months from the termination date of her employment (see Matter of Lipton v New York City Bd. of Educ., 284 AD2d 140 [2001]). Petitioner’s claims of procedural irregularities in the administrative review process are not borne out by the record. We have considered petitioner’s remaining arguments and find them without merit. Concur—Tom, J.P., Mazzarelli, Sullivan, Gonzalez and McGuire, JJ.